Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made as of July 18, 2019 (the
“Effective Date”) by and between Fulcrum Therapeutics, Inc. (the “Company”), and
Owen B. Wallace (the “Executive”) (together, the “Parties”).

RECITALS

WHEREAS, the Company desires to continue to employ the Executive as its Chief
Scientific Officer; and

WHEREAS, the Company and the Executive are party to a letter agreement dated
March 9, 2017 (the “Existing Agreement”) and desire to amend and restate the
Existing Agreement in its entirety; and

WHEREAS, the Executive has agreed to accept such continued employment on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the Parties herein contained, the Parties hereto
agree as follows:

1. Agreement. This Agreement shall be effective as of the Effective
Date.  Following the Effective Date, the Executive shall continue to be an
employee of the Company until such employment relationship is terminated in
accordance with Section 7 hereof (the “Term of Employment”).

2. Position. During the Term of Employment, the Executive shall serve as Chief
Scientific Officer of the Company, working out of the Company’s office in
Cambridge, Massachusetts, and travelling as reasonably required by the
Executive’s job duties.  

3. Scope of Employment. During the Term of Employment, the Executive shall be
responsible for the performance of those duties consistent with the Executive’s
position as Chief Scientific Officer. The Executive shall report to the
President and the Chief Executive Officer of the Company and shall perform and
discharge faithfully, diligently, and to the best of the Executive’s ability,
the Executive’s duties and responsibilities hereunder. The Executive shall
devote substantially all of the Executive’s business time, loyalty, attention
and efforts to the business and affairs of the Company and its affiliates.
Membership on boards of directors of any other companies will be permitted only
with the express approval of the Company’s board of directors (the “Board”);
provided, however, that the Executive may engage in community and charitable
activities or participate in industry associations and serve on the boards of up
to two (2) community, charitable or industry organizations, without the approval
of the Board, provided such activities do not create a conflict of interest or
otherwise interfere with the Executive’s performance of the Executive’s duties
hereunder.  The Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that may be adopted from time to time by the Company.

 

--------------------------------------------------------------------------------

 

4. Compensation. As full compensation for all services rendered by the Executive
to the Company and any affiliate thereof, during the Term of Employment, the
Company will provide to the Executive the following:

(a) Base Salary. Effective as of the date on which the registration statement
relating to the Company’s initial public offering is effective, the Executive
shall receive a base salary at the annualized rate of $400,000 (the “Base
Salary”).  The Executive’s Base Salary shall be paid in equal installments in
accordance with the Company’s regularly established payroll procedures. The
Executive’s Base Salary will be reviewed on an annual or more frequent basis by
the Board and is subject to change in the discretion of the Board.

(b) Annual Discretionary Bonus. Effective as of the Effective Date, the
Executive will be eligible to earn an annual performance bonus of up to 30% of
the Executive’s Base Salary (the “Target Bonus”), based upon the Board’s
assessment of the Executive’s performance and the Company’s attainment of
targeted goals as set by the Board in its sole discretion.  To the extent the
Executive’s Base Salary and/or target bonus percentage of Base Salary is changed
during the year to which the performance bonus relates, the Target Bonus shall
be calculated based on base salary actually paid during such year (and not
solely on the Executive’s Base Salary at the end of such year) and shall apply
the initial target bonus percentage of Base Salary and the revised target bonus
percentage of Base Salary based on the portion of the year during which each was
in effect. The Board may determine to provide the bonus in the form of cash,
equity award(s), or a combination of cash and equity.  Following the close of
each calendar year, the Board will determine whether the Executive has earned a
performance bonus, and the amount of any performance bonus, based on the set
criteria.  No amount of the annual bonus is guaranteed, and the Executive must
be an employee in good standing on the date of payment in order to be eligible
for any annual bonus, except as specifically set forth below. The annual
performance bonus, if earned, will be paid by no later than March 15 of the
calendar year after the year to which it relates.  The Executive’s bonus
eligibility will be reviewed on an annual or more frequent basis by the Board
and is subject to change in the discretion of the Board.

(c) Equity Award. The Executive will be eligible to receive equity awards, if
any, at such times and on such terms and conditions as the Board shall, in its
sole discretion, determine.

(d) Paid Time Off. The Executive shall be entitled to paid time off, vacation
time plus sick time, consistent with the Company’s policies.  

(e) Benefits. Subject to eligibility requirements and the Company’s polices, the
Executive shall have the right, on the same basis as other similarly-situated
employees of the Company, to participate in, and to receive benefits under, any
medical, vision and dental insurance policy maintained by the Company and the
Company shall pay a portion of the cost of the premiums for such medical, vision
and dental insurance that is consistent with the Company’s then current employee
benefit policy if the Executive elects to participate in such plans.

(f) Withholdings. All compensation payable to the Executive shall be subject to
applicable taxes and withholdings.

2

 



--------------------------------------------------------------------------------

 

5. Expenses. The Executive will be reimbursed for his actual, necessary and
reasonable business expenses pursuant to Company policy, subject to the
provisions of Section 3 of Exhibit A attached hereto.

6. Restrictive Covenants Agreement. The Executive hereby acknowledges that in
connection with entering into this Agreement, the Executive shall be required to
enter into a new Employee Confidentiality and Assignment Agreement with the
Company.

7. Employment Termination. This Agreement and the employment of the Executive
shall terminate upon the occurrence of any of the following:

(a) Upon the death or “Disability” of the Executive. As used in this Agreement,
the term “Disability” shall mean a physical or mental illness or disability that
prevents the Executive from performing the duties of the Executive’s position
for a period of more than any three consecutive months or for periods
aggregating more than twenty-six weeks. The Company shall determine in good
faith and in its sole discretion whether the Executive is unable to perform the
services provided for herein.

(b) At the election of the Company, with or without “Cause” (as defined below),
immediately upon written notice by the Company to the Executive. As used in this
Agreement, “Cause” shall mean:

 

(i)

Executive’s dishonest statements or acts with respect to the Company or any
affiliate of the Company, or any current or prospective customers, suppliers,
vendors or other third parties with which such entity does business that results
in or is reasonably anticipated to result in material harm to the Company;

 

(ii)

Executive’s conviction of (A) a felony or (B) any misdemeanor involving moral
turpitude, deceit, dishonesty or fraud;

 

(iii)

Executive’s gross negligence, willful misconduct or insubordination with respect
to the Company that results in or is reasonably anticipated to result in
material harm to the Company, provided, however, that the Executive shall have a
period of not less than ten (10) days to cure any curable act or omission
constituting Cause described in this Section 7(b)(iii) following the Company’s
delivery to the Executive of written notice of such act or omission; or

 

(iv)

Executive’s material violation of any provision of any agreement(s) between the
Executive and the Company relating to nonsolicitation, nondisclosure and/or
assignment of inventions.

3

 



--------------------------------------------------------------------------------

 

(c) At the election of the Executive, with or without “Good Reason” (as defined
below), immediately upon written notice by the Executive to the Company
(subject, if it is with Good Reason, to the timing provisions set forth in the
definition of Good Reason). As used in this Agreement, “Good Reason” shall mean
(without the Executive’s consent):

 

(i)

a material diminution of the Executive’s base compensation, other than in
connection with, and substantially proportionate to, reductions by the Company
of the base compensation of all or substantially all senior executives of the
Company;

 

(ii)

a material diminution in the Executive’s duties, authority or responsibilities;

 

(iii)

the Company’s requiring Executive to relocate Executive’s primary office more
than fifty (50) miles from the Executive’s then-current primary office; or  

 

(iii)

any material breach of this Agreement or any other agreement between the Company
and the Executive by the Company not otherwise covered by this paragraph;  

provided, however, that in each case, the Company shall have a period of not
less than thirty (30) days to cure any act constituting Good Reason following
Executive’s delivery to the Company of written notice within sixty (60) days of
the action or omission constituting Good Reason and that the Executive actually
terminates employment within thirty (30) days following the expiration of the
Company’s cure period.

8. Effect of Termination.

(a)  All Terminations Other Than by the Company Without Cause or by the
Executive With Good Reason. If the Executive’s employment is terminated under
any circumstances other than a Qualifying Termination (as defined below)
(including a voluntary termination by the Executive without Good Reason pursuant
to Section 7(c), a termination by the Company for Cause pursuant to Section 7(b)
or due to the Executive’s death or Disability pursuant to Section 7(a)), the
Company’s obligations under this Agreement shall immediately cease and the
Executive shall only be entitled to receive (i) the Base Salary that has accrued
and to which the Executive is entitled as of the effective date of such
termination and to the extent consistent with general Company policy, to be paid
in accordance with the Company’s established payroll procedure and applicable
law but no later than the next regularly scheduled pay period, (ii) unreimbursed
business expenses for which expenses the Executive has timely submitted
appropriate documentation in accordance with Section 5 hereof, and (iii) any
amounts or benefits to which the Executive is then entitled under the terms of
the benefit plans then-sponsored by the Company in accordance with their terms
(and not accelerated to the extent acceleration does not satisfy Section 409A of
the Internal Revenue Code of 1986, as amended, (the “Code”)) (the payments
described in this sentence, the “Accrued Obligations”).

(b) Termination by the Company Without Cause or by the Executive With Good
Reason Prior to or More Than Twelve Months Following a Change in Control. If the
Executive’s employment is terminated by the Company without Cause pursuant to
Section 7(b) or by the

4

 



--------------------------------------------------------------------------------

 

Executive with Good Reason pursuant to Section 7(c) (in either case, a
“Qualifying Termination”) prior to or more than twelve (12) months following a
Change in Control (as defined below), the Executive shall be entitled to the
Accrued Obligations. In addition, and subject to Exhibit A and the conditions of
Section 8(d), the Company shall: (i) continue to pay to the Executive, in
accordance with the Company’s regularly established payroll procedures, the
Executive’s Base Salary for a period of twelve (12) months and (ii) provided the
Executive is eligible for and timely elects to continue receiving group medical
insurance pursuant to the “COBRA” law, continue to pay (but in no event longer
than twelve (12) months following the Executive’s termination date) the share of
the premium for health coverage that is paid by the Company for active and
similarly-situated employees who receive the same type of coverage, unless the
Company’s provision of such COBRA payments will violate the nondiscrimination
requirements of applicable law, in which case this benefit will not apply
(collectively, the “Severance Benefits”).

(c) Termination by the Company Without Cause or by the Executive With Good
Reason Within Twelve Months Following a Change in Control. If a Qualifying
Termination occurs within twelve (12) months following a Change in Control, then
the Executive shall be entitled to the Accrued Obligations.  In addition, and
subject to Exhibit A and the conditions of Section 8(d), the Company shall: (i)
continue to pay to the Executive, in accordance with the Company’s regularly
established payroll procedures, the Executive’s Base Salary (or, if higher, the
Executive’s Base Salary in effect immediately prior to the Change in Control)
for a period of twelve (12) months; (ii) pay to the Executive, in a single lump
sum on the Payment Date (as defined below) an amount equal to 100% of the
Executive’s Target Bonus for the year in which termination occurs or, if higher,
the Executive’s Target Bonus immediately prior to the Change in Control, (iii)
provided the Executive is eligible for and timely elects to continue receiving
group medical insurance pursuant to the “COBRA” law, continue to pay (but in no
event longer than twelve (12) months following the Executive’s termination date)
the share of the premium for health coverage that is paid by the Company for
active and similarly-situated employees who receive the same type of coverage,
unless the Company’s provision of such COBRA payments will violate the
nondiscrimination requirements of applicable law, in which case this benefit
will not apply, and (iv) provide that the vesting of the Executive’s
then-unvested equity awards that vest based solely on the passage of time shall
be accelerated, such that all then-unvested equity awards that vest based solely
on the passage of time vest and become fully exercisable or non-forfeitable as
of the termination date (collectively, the “Change in Control Severance
Benefits”).

(d) Release. As a condition of the Executive’s receipt of the Severance Benefits
or the Change in Control Severance Benefits, as applicable, the Executive must
execute and deliver to the Company a severance and release of claims agreement
in a form to be provided by the Company (the “Severance Agreement”), which
Severance Agreement must become irrevocable within 60 days following the date of
the Executive’s termination of employment (or such shorter period as may be
directed by the Company). The Severance Benefits or the Change in Control
Severance Benefits, as applicable, will be paid or commence to be paid in the
first regular payroll beginning after the Severance Agreement becomes effective,
provided that if the foregoing 60 day period would end in a calendar year
subsequent to the year in which the Executive’s employment ends, the Severance
Benefits or Change in Control Severance Benefits, as applicable, will not be
paid or begin to be paid before the first payroll of the subsequent calendar

5

 



--------------------------------------------------------------------------------

 

year (the date the Severance Benefits or Change in Control Severance Benefits,
as applicable, commence pursuant to this sentence, the “Payment Date”). The
Executive must continue to comply with the Employee Confidentiality and
Assignment Agreement and any similar agreement with the Company in order to be
eligible to continue receiving the Severance Benefits or Change in Control
Severance Benefits, as applicable.

(e) Change in Control Definition.  For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of the following events, provided that
such event or occurrence constitutes a change in the ownership or effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company, as defined in Treasury Regulation §§
1.409A-3(i)(5)(v), (vi) and (vii): (i) the acquisition by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 under the Exchange Act)
fifty percent (50%) or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company or (2) any acquisition by any entity
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or (ii) a change in
the composition of the Board that results in the Continuing Directors (as
defined below) no longer constituting a majority of the Board (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board (x)
who was a member of the Board on the Effective Date or (y) who was nominated or
elected subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or (iii) the consummation of a
merger, consolidation, reorganization, recapitalization or share exchange
involving the Company, or a sale or other disposition of all or substantially
all of the assets of the Company (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two (2) conditions is
satisfied: (x) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one (1) or more subsidiaries)
(such resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same

6

 



--------------------------------------------------------------------------------

 

proportions as their ownership of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, immediately prior to such
Business Combination and (y) no Person (excluding any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, fifty percent (50%) or
more of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or (iv) the liquidation or dissolution of the Company.

9. Absence of Restrictions. The Executive represents and warrants that the
Executive is not bound by any employment contracts, restrictive covenants or
other restrictions that prevent the Executive from entering into employment
with, or carrying out the Executive’s responsibilities for, the Company, or
which are in any way inconsistent with any of the terms of this Agreement.

10. Notice. Any notice delivered under this Agreement shall be deemed duly
delivered three (3) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, one (1) business day after it
is sent for next-business day delivery via a reputable nationwide overnight
courier service, or immediately upon hand delivery, in each case to the address
of the recipient set forth below.

To Executive:

At the address set forth in the Executive’s personnel file

To Company:

Fulcrum Therapeutics, Inc.

26 Landsdowne Street, 5th Floor

Cambridge, MA 02139

Either Party may change the address to which notices are to be delivered by
giving notice of such change to the other Party in the manner set forth in this
Section 10.

11. Applicable Law; Jury Trial Waiver. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts
(without reference to the conflict of laws provisions thereof). Any action, suit
or other legal proceeding arising under or relating to any provision of this
Agreement shall be commenced only in a court of the Commonwealth of
Massachusetts (or, if appropriate, a federal court located within the
Commonwealth of Massachusetts), and the Company and the Executive each consents
to the jurisdiction of such a court. The Company and the Executive each hereby
irrevocably waives any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

7

 



--------------------------------------------------------------------------------

 

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both Parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Executive are personal and shall not be assigned by the
Executive.

13. At-Will Employment. During the Term of Employment, the Executive will
continue to be an at-will employee of the Company, which means that,
notwithstanding any other provision set forth herein, the employment
relationship can be terminated by either Party for any reason, at any time, with
or without prior notice and with or without Cause.

14. Acknowledgment. The Executive states and represents that the Executive has
had an opportunity to fully discuss and review the terms of this Agreement with
an attorney. The Executive further states and represents that the Executive has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs the
Executive’s name of the Executive’s own free act.

15. No Oral Modification, Waiver, Cancellation or Discharge. This Agreement may
be amended or modified only by a written instrument executed by both the Company
and the Executive. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

16. Captions and Pronouns. The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa.

17. Interpretation. The Parties agree that this Agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the drafting Party. References in this Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms. References in this Agreement to the “Board” shall include
any authorized committee thereof.

18. Severability. Each provision of this Agreement must be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Moreover, if a court of competent
jurisdiction determines any of the provisions contained in this Agreement to be
unenforceable because the provision is excessively broad in scope, whether as to
duration, activity, geographic application, subject or otherwise, it will be
construed, by limiting or reducing it to the extent legally permitted, so as to
be enforceable to the extent compatible with then applicable law to achieve the
intent of the Parties.

8

 



--------------------------------------------------------------------------------

 

19. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement, including,
without limitation, the Existing Agreement.

 

[Signatures on Page Following]

9

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year set forth above.

 

FULCRUM THERAPEUTICS, INC.

 

 

By:

/s/ Robert J. Gould

 

 

Name:

Robert J. Gould

 

 

Title:

Pres. & CEO

 

 

EXECUTIVE:

 

 

 

/s/ Owen Wallace

Owen Wallace

 

 

10

 



--------------------------------------------------------------------------------

 

EXHIBIT A

Payments Subject to Section 409A

1.Subject to this Exhibit A, any severance payments that may be due under the
Agreement shall begin only upon the date of the Executive’s “separation from
service” (determined as set forth below) which occurs on or after the
termination of the Executive’s employment.  The following rules shall apply with
respect to distribution of the severance payments, if any, to be provided to the
Executive under the Agreement, as applicable:

(a)It is intended that each installment of the severance payments provided under
the Agreement shall be treated as a separate “payment” for purposes of Section
409A of the Internal Revenue Code (“Section 409A”).  Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments except to the extent specifically permitted or required by Section
409A.

(b)If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments shall be made on
the dates and terms set forth in the letter agreement.

(c)If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of Section
409A), then:

 

(i)

Each installment of the severance payments due under the Agreement that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the Executive’s separation from service occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid on the dates and terms set forth in the Agreement; and

 

(ii)

Each installment of the severance payments due under the Agreement that is not
described in this Exhibit A, Section 1(c)(i) and that would, absent this
subsection, be paid within the six-month period following the Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments if
and to the maximum extent that that such installment is deemed to be paid under
a separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-

11

 



--------------------------------------------------------------------------------

 

 

1(b)(9)(iii) (relating to separation pay upon an involuntary separation from
service).  Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the Executive’s second taxable year following the taxable year in which the
separation from service occurs.

2.The determination of whether and when the Executive’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h).  Solely for purposes of Section 2 of this Exhibit A, “Company”
shall include all persons with whom the Company would be considered a single
employer under Section 414(b) and 414(c) of the Code.

3.All reimbursements and in-kind benefits provided under the Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in the Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

4.The Company makes no representation or warranty and shall have no liability to
the Executive or to any other person if any of the provisions of the Agreement
(including this Exhibit A) are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.

5.The Agreement is intended to comply with, or be exempt from, Section 409A and
shall be interpreted accordingly.

[Remainder of page intentionally left blank.]

12

 

